DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 1/19/22:
Claims 1 - 53 are pending in the application.  
 Claims 1, 4 – 35 and 41 – 53 are under examination.   
Claims 1 and 9 are amended.  
Claims 2, 3 and 36 – 40 are withdrawn without traverse.  
The rejection under 35 U.S.C. 112 is withdrawn due to argument.  
The rejection under 35 U.S.C. 102 is withdrawn due to argument.
See Remarks dated 1/19/22 for details.  

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

This application is in condition for allowance except for the presence of claims 2, 3 and 36 – 40, directed to an invention, non-elected without traverse.  Accordingly, claims 2, 3 and 36 – 40 have been cancelled.  

Regarding claim 34, delete “according to claim 3” and insert according to claim 1.  Approval for this Examiner’s Amendment was given in voice mail communications on 3/9/22.  

Response to Arguments

Applicant’s arguments, see Applicant’s arguments/Remarks/amendments, filed 1/19/22, with respect to the claims at issue have been fully considered and are persuasive.  

Allowable Subject Matter

Claims 1, 4 – 35 and 41 – 53 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 1, the prior art of record does not teach or suggest a multi-part acrylic composition as claimed.  

The applicant’s remarks dated 1/19/22.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										3/9/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759